Title: To Thomas Jefferson from Edmund Randolph, 21 January 1809
From: Randolph, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond January 21: 1809
                  
                  I took the liberty of inclosing to you about ten days ago a farther representation, and some documents on the subject of John Moss, now in the penitentiary, under a sentence of the circuit court of the United States. Not knowing, whether my letter has reached your hands, I am induced to request, that your pleasure upon the application for the remission of the corporal punishment may be communicated, as soon as your more important functions will permit. It is but a few days before this part of the judgment must be inflicted, without your interposition of mercy. 
                  I have the honor, sir, to be with high & sincere respect yr. mo. ob. serv.
                  
                     Edm: Randolph 
                     
                  
               